Barhard, P. J.
We think the referee is fully sustained in his finding, that the plaintiff’s mother, Mrs. Taylor, indorsed the note in question, and delivered it to Miner, to be negotiated for such amount as he could get from the persons interested in the estate of the deceased maker. Miner got the note from her without dispute, The note was questioned by the children of the maker. To establish the genuineness of the note, Mrs. Taylor got a sworn certificate from a Mr. Corbiere, that he saw the note delivered; and also made a sworn statement of her own as to its genuineness. Miner offered the note to a son of deceased for $2,000, which was declined; and subsequently offered to take $1,500. The defendant, who was a daughter of deceased, gave him'her check payable to his, Miner’s, order for that sum; and upon Mrs. Taylor’s and Miner’s indorsement, took the note and delivered it to defendant. Mrs. Taylor’s counsel wrote, at Mrs. Taylor’s request, to the executor of deceased, £hat Mrs. Taylor gave the note to Miner ■1 to be negotiated.”
*595The evidence throws a strong suspicion on the claim itself. A minute examination of Mrs. Taylor’s and Mr. Corbiere’s testimony will certainly produce that result. That question, however, is not presented by this appeal, and is not important, except to furnish a reason why $1,500 was accepted for an apparent claim of $5,000.
It' was not erroneous to permit Mrs. Taylor to write her name on the referee’s minutes by consent, and the evidence could be made legal by an agreement between the parties.
The signature was made “for the purpose of comparison ” by the referee. The evidence is sufficient to sustain the finding, with the other testimony in the case.
I see no objection to the admission of the sworn certificate of Mrs. Taylor—her handwriting to it is proven, and the county clerk’s certificate establishes the genuineness of that of the notary.
The proof of the notary’s handwriting by comparison was immaterial.
The defendant, by her payment of $1,500 on her own account, became the legal owner of the note. Her subsequent surrender of it to her father’s executors, as paid, did not change her rights as against the plaintiff. As to her, the defendant owned the note.
Upon the whole case, the judgment should be affirmed, with costs.

Judgment affirmed.